UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1590


In re: MAURICE TAFT GIBSON, a/k/a Mo,

                    Petitioner.



                           On Petition for Writ of Mandamus.
                           (1:05-cr-00126-1; 1:11-cv-00024)


Submitted: August 19, 2021                                        Decided: August 24, 2021


Before GREGORY, Chief Judge, FLOYD, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Maurice Taft Gibson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Maurice Taft Gibson petitions for a writ of mandamus, alleging that the district court

has unduly delayed acting on his Fed. R. Civ. P. 60(b) motion for relief from judgment.

He seeks an order from this court directing the district court to act. Our review of the

district court’s docket reveals that the district court denied Gibson’s motion on May 18,

2021. Accordingly, because the district court has ruled on Gibson’s motion, we deny the

mandamus petition as moot. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                       PETITION DENIED




                                             2